Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 1 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 2 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 3 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 4 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 5 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 6 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 7 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 8 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                                1 & 2 Page 9 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                               1 & 2 Page 10 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                               1 & 2 Page 11 of 12
Case 19-18467   Doc 35-1   Filed 10/31/19 Entered 10/31/19 15:39:23   Desc Exhibit
                               1 & 2 Page 12 of 12
